NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALD DEAN de CRUZ,                            No. 18-15533

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01930-WHA

 v.
                                                MEMORANDUM*
A. PANIZZA, Correctional Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Gerald Dean de Cruz appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a Sixth

Amendment claim. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013) (district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
qualified immunity determinations); Guatay v. Christian Fellowship v. County of

San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (district court’s decision on cross-

motions for summary judgment). We affirm.

      The district court properly granted summary judgment for defendant Panizza

on the basis of qualified immunity because it would not have been clear to every

reasonable prison official in 2015 that inspecting, outside of de Cruz’s presence, a

stored box containing de Cruz’s legal materials was unlawful under the

circumstances. See Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)

(discussing qualified immunity and explaining that a “clearly established right is

one that is sufficiently clear that every reasonable official would have understood

that what he is doing violates that right” and “existing precedent must have placed

the statutory or constitutional question beyond debate” (citations and internal

quotation marks omitted)); Nordstrom v. Ryan, 762 F.3d 903, 906, 910-911 (9th

Cir. 2014) (holding that reading a prisoner’s legal mail violates his Sixth

Amendment rights); see also Mangiaracina v. Penzone, 849 F.3d 1191, 1196 (9th

Cir. 2017) (“We . . . now clarify that, under Nordstrom, prisoners have a Sixth

Amendment right to be present when legal mail related to a criminal matter is

inspected.”).

///

///



                                          2                                   18-15533
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  18-15533